EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Pursuant to MPEP 606.01, the title has been changed to read:
--FLOW AND APPLICATION BASED PROCESSOR SCHEDULING FOR NETWORK FUNCTIONS VIRTUALIZATION APPLICATIONS USING FLOW IDENTIFICATION BASED ON LOGICAL CALCULATIONS ON FRAME BASED FIELDS---
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Jain et al Pub. No.: US 2015/0261556 A1 discloses virtualization software providing network virtualization including a NIC module including a queue assignment sub-module for assigning incoming data packets to queues by filtering packets based on flows associated with connection sessions, using parameters included in a packet header, such that packets are distributed to processing resources filtered for that processing resource.
Zuk et al. Pub. No.: US 2015/0026794 A1 discloses receiving flows and using policies to classify packets based on application ID, and user ID.
Hooman et al. Pub. No.: US 2003/0172104 A1 discloses assigning packet priorities to packets of a same session or stream, and placing packets of a same priority in a same queue.
Ge Pub. No.: US 2013/0138920 A1 discloses distributing packets of a same flow to a same processor for processing.
Wu Pub. No.: US 2014/0344826 A1 discloses presenting multiple data streams for concurrent computation by multiple hardware engines, assigning priorities, and servicing workflows in order.
Bose et al. Pub. No.: US 2009/0328055 A1 discloses a thread assignment queue/table that has corresponding bins for high to low performance threads.

However, none of the prior art alone or in combination anticipates or renders obvious the limitations set forth in the independent claims, comprising receiving packets of multiple flows from different users and applications, assigning a priority to the flows based on the user or application from which the flow originates, identifying the classified flows and priority classification and distributing the classified flows to different queues using logical calculations on frame-based fields to identify which of a plurality of bins each flow is associated with using a polynomial entry table, where each bin is further associated with a particular queue, and processing each flow using a processing resource associated with each queue such that each packet of a given flow is processed in order by the same processing resource. Since none of the prior art alone or in combination anticipates or renders obvious the limitations set forth in the independent claims, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/MICHAEL W AYERS/Examiner, Art Unit 2195